Case 2:14-cv-05060-JMV-JBC Document 279 Filed 12/17/18 Page 1 of 3 PageID: 5931




 K&L GATES LLP
 One Newark Center, Tenth Floor
 Newark, NJ 07102
 (973) 848-4000
 Attorneys for Arconic Inc. (f/k/a Alcoa Inc.)
 and Arconic Domestic, LLC (f/k/a Alcoa
 Domestic, LLC as successor in interest
 to A.P. New Jersey, Inc.)

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

 BOROUGH OF EDGEWATER,                           Case No.: 2:14-CV-05060-JMV-JBC

       Plaintiff,                                Hon. John M. Vazquez, U.S.D.J.
                                                 Hon. James B. Clark, III, U.S.M.J.
       v.

 WATERSIDE CONSTRUCTION,
 LLC; 38 COAH, LLC; DAIBES
 BROTHERS, INC.; NORTH RIVER                     NOTICE OF MOTION
 MEWS ASSOCIATES, LLC; FRED A.
 DAIBES; TERMS
 ENVIRONMENTAL SERVICES,
 INC.; ALCOA INC. (formerly known as
 “Aluminum Company of America”);
 ALCOA DOMESTIC LLC, as
 successor in interest to A.P. NEW
 JERSEY, INC.; JOHN DOES 1-100;
 and ABC CORPORATIONS 1-100,

       Defendants,

 and

 WATERSIDE CONSTRUCTION,
 LLC; 38 COAH, LLC; DAIBES
 BROTHERS, INC.; NORTH RIVER
 MEWS ASSOCIATES, LLC; and
 FRED A. DAIBES,
Case 2:14-cv-05060-JMV-JBC Document 279 Filed 12/17/18 Page 2 of 3 PageID: 5932




       Defendants/Third-Party Plaintiffs,

       v.

 NEGLIA ENGINEERING
 ASSOCIATES,

       Third-Party Defendant,

 and

 ALCOA DOMESTIC, LLC, as
 successor in interest to A.P. NEW
 JERSEY, INC.,

       Defendant/Third-Party Plaintiff,

       v.

 COUNTY OF BERGEN and RIVER
 ROAD IMPROVEMENT PHASE II,
 INC., and HUDSON SPA, LLC,

       Third-Party Defendants.


 To:   COUNSEL:

       PLEASE TAKE NOTICE that on January 22, 2019 at 9:00 a.m., or on

 such date and at such time as counsel may be heard, Defendants/Third-Party

 Plaintiffs Arconic Inc. (f/k/a Alcoa Inc.) and Arconic Domestic, LLC (f/k/a Alcoa

 Domestic, LLC as successor in interest to A.P. New Jersey, Inc.) (collectively

 “Arconic”), through their attorneys, K&L Gates LLP, will move this Court, before

 the Honorable John Michael Vazquez, U.S.D.J., at the Martin Luther King, Jr.

 Federal Building & U.S. Courthouse, 50 Walnut Street, Newark, New Jersey, for



                                            2
Case 2:14-cv-05060-JMV-JBC Document 279 Filed 12/17/18 Page 3 of 3 PageID: 5933
